UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 03-4145
JUAN CARLOS GONZALEZ, a/k/a Juan
Carlos Gonzalez-Rodriguez,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-02-285)

                      Submitted: May 29, 2003

                       Decided: June 5, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Anna Mills Wagoner, United States Attorney, Michael A.
Defranco, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                     UNITED STATES v. GONZALEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Juan Carlos Gonzalez was convicted, pursuant to his guilty pleas,
of conspiracy to distribute and distribution of cocaine. 21 U.S.C.
§§ 841(a), 846 (2000). On appeal, Gonzalez contends that the district
court erred by refusing to apply the "safety valve" provision, U.S.
Sentencing Guidelines Manual § 5C1.2 (2000). Finding no error, we
affirm.

   Gonzalez has the burden of proving that he qualified for applica-
tion of the safety valve provision, and we find that he has failed to
meet this burden. See United States v. Beltran-Ortiz, 91 F.3d 665, 669
(4th Cir. 1996). The safety valve provision applies only if all five of
the following criteria are satisfied: (1) the defendant does not have
more than one criminal history point; (2) the defendant did not use
violence or a credible threat of violence or possess a firearm or other
dangerous weapon in connection with the offense; (3) no one was
killed or seriously injured during the commission of the offense; (4)
the defendant was not an organizer, leader, manager, or supervisor of
others, and was not involved in a continuing criminal enterprise; and
(5) the defendant truthfully and timely provided to the government all
of the information and evidence he had pertaining to the offense. See
USSG § 5C1.2.

   In the present case, it is undisputed that Gonzalez satisfied the first
four criteria. However, the district court found that Gonzalez failed to
satisfy the fifth criterion. Specifically, the court found that Gonzalez
was untruthful about the scope of his activities.

   The record supports the district court’s finding that Gonzalez was
not entirely truthful regarding the scope of his activities. Specifically,
the court found Gonzalez’s report to the Government that he was
involved in no drug transactions other than the charged offense was
                     UNITED STATES v. GONZALEZ                       3
not truthful. We give due deference to the district court’s opportunity
to judge the credibility of witnesses and will only reverse the court’s
factual findings if they are clearly erroneous. See United States v.
Romer, 148 F.3d 359, 371 (4th Cir. 1998); Beltran-Ortiz, 91 F.3d at
669 n.4. The undercover agent who purchased drugs from Gonzalez
testified at Gonzalez’s sentencing hearing that the confidential
informer who contacted Gonzalez to purchase in excess of 500 grams
of cocaine had dealt with Gonzalez previously. Moreover, Gonzalez
agreed to a transaction for a kilogram of cocaine and sold half that
amount to the agents on a few hours notice. The district court did not
clearly err in finding Gonzalez’s assertion he had never been involved
in any other drug transaction not worthy of belief.

   We therefore affirm Gonzalez’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED